Presiding Judge Scott
delivered the opinion of the court.
This was an action by appellee, plaintiff below, to quiet title to the SE]4 of Sec. 5, Twp. 9 S., R. 44 W. 6th P. M., situated in Kit Carson County, Colorado.
The appellant, defendant below, filed an answer denying that the plaintiff was the owner and entitled to the tract of land in question, and a cross complaint alleging ownership, and asking that the title be quieted in it.
*440The plaintiff below relies upon a patent from the government to himself, dated December 10th, 1900.
The defendant relies on a tax. deed dated November 3d, 1904.
The plaintiff objected to the introduction of the tax deed in evidence for the reason, among others, that the deed was void on its face, which objection was sustained by the court, and judgment was thereupon rendered for the plaintiff.
The tax deed upon its face shows that several distinct and non-contiguous tracts of land were offered and sold en masse, and not separately as the law requires, and that the tax for which the sale was made was the tax for the entire property and does not show the amount of tax on each separate and distinct tract, and particularly upon the tract in question.
It is not necessary to cite authorities in support of the conclusion that the tax deed is void upon its face.
There is no other claim of title upon the part of the defendant than the tax deed.
The judgment of the district court is affirmed.
All the judges concurring.